DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 8, “receiving the comparison circuit” should read --receiving the comparison result--.
In claim 11, lines 6-7, “the comparison circuit” should read --the comparison result--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (USP 5,731,741).
	Regarding claim 1, Yamamoto’s Fig. 2 shows a detection circuit, comprising:
a synchronous circuit (12);
a comparison circuit (8), coupled to the synchronous circuit, and comparing a target signal (Mi) with a reference signal (Ni) to generate a comparison result (Mi-Ni), wherein the frequency of the reference signal is lower than the frequency of the target signal (Since Ni is being subtracted from Mi); and
a fail-signal generating circuit (13), coupled to the synchronous circuit (shown by the dashed line) and the comparison circuit (shown by the solid line), receiving the comparison result (Mi-Ni), and according to the comparison circuit, determining whether the target signal has failed (in this case whether the signal has locked or not).
	As to claim 11, this claim is rejected for the same reasons as claim 1.

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849